Citation Nr: 0200399	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  00-09 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1. Entitlement to a higher initial evaluation for residuals 
of excision of a ganglion cyst of the right (major) wrist, 
currently rated as 20 percent disabling.

2. Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently rated as 20 percent 
disabling.

3. Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated as 10 percent disabling.

4. Entitlement to a higher initial evaluation, for arthritis 
of the right knee, currently rated as 10 percent 
disabling.

5. Entitlement to a higher initial evaluation for arthritis 
of the left knee, currently rated as 10 percent disabling.

6. Entitlement to an increased evaluation for migraine 
headaches, currently rated as 10 percent disabling.

7. Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1972 to June 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

The Board notes that, with regard to the issues of arthritis 
of each knee and the ganglion cyst of the right wrist, the 
veteran has continuously pursued his appeal since he filed 
his disagreement with the initial rating assigned following a 
grant of service connection; thus, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board also notes that the veteran, during the personal 
hearing conducted in June 1999, indicated that he desired to 
reopen his previously denied claim of entitlement to service 
connection for hemorrhoids.  See hearing transcript, pg. 9 
(June 25, 1999).  As this additional issue has not been 
adjudicated and developed, and as it is not intertwined with 
the issue on appeal, it is referred to the RO for appropriate 
action.  See Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In an unappealed August 1994 rating decision, the RO 
denied service connection for a low back disorder.

2.  Some of the additional evidence received since the RO's 
August 1994 decision is not cumulative and bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran has arthritis of both knees with limitation 
of motion, pain on use, crepitus, and effusion.

4. The veteran's left knee chondromalacia is not shown to 
cause more than slight recurrent subluxation or lateral 
instability.

5.  The veteran's right knee chondromalacia is not shown to 
cause more than moderate recurrent subluxation or lateral 
instability.

6.  The veteran's residuals of ganglion cyst of the right 
wrist is shown to include subjective complaints of 
essentially constant pain that varied in severity, often 
according to activity, as well as loss of grip strength and 
some numbness across bottom of hand; and some objective 
evidence of some sensory deficit in the distribution of the 
dorsal cutaneous branch of the ulnar nerve and the cutaneous 
sensory branch of the radial nerve.  There is no evidence of 
pain on motion, weakness, fatigue, deformity of the hand, 
atrophy of the hand's musculature, or other evidence of 
neurological deficit.

7.  Symptomatology currently associated with migraine 
headaches includes complaints of frequent headaches 
accompanied by nausea, vomiting, photophobia, and 
phonophobia, that are prostrating in nature, last for 15 to 
30 minutes duration, and occur at least once a month.


CONCLUSIONS OF LAW

1.  The August 1994 RO decision, denying service connection 
for a low back disorder, is final.  38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).

2.  New and material evidence has been received since the 
August 1994 rating decision; thus, the claim of entitlement 
to service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000, 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 
2001); 38 C.F.R. §§ 3.156, 20.1105 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The evidence does not satisfy criteria for an evaluation 
higher than 20 percent for chondromalacia of the right knee.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (2001).

4.  The evidence does not satisfy criteria for an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001).

5.  The evidence does not satisfy criteria for an evaluation 
higher than 10 percent for chondromalacia of the left knee.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (2001).

6.  The evidence does not satisfy the criteria for an initial 
evaluation in excess of 20 percent for residuals of excision 
of ganglion cyst of the right wrist.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.21, 4.124a, Diagnostic Codes 8614, 8616 (2001).

7.  The evidence does not satisfy criteria for an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001).

8.  The criteria for a 30 percent, but no higher, evaluation 
for migraine headaches are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, DC 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (now 
codified as amended at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for benefits under laws administered 
by VA.  VCAA is applicable to all claims filed on or after 
the date of enactment or filed before the date of enactment 
and not yet final as of that date.  See 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

The veteran is appealing the evaluation of his service-
connected knee disorders, residuals of excision of ganglion 
cyst of right wrist, and migraine headache disorder.  The 
Board finds as to these issues that even though this law was 
enacted during the pendency of this appeal, and has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with the appellant's appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The record shows that the appellant was provided adequate 
notice as to the information and evidence needed to 
substantiate his claims in letters sent to him, as well as 
the RO's statements of the case, and supplemental statement 
of the case.  The RO made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file, and in fact, there are a number of private medical 
records in the file.  The appellant was offered the 
opportunity to submit additional evidence in support of his 
claim.  He also presented testimony at the June 1999 and June 
2001 personal hearings.  The appellant was afforded VA 
examinations in 1999 and 2000; therefore, the Board finds 
that there is no need to remand any of the claims for 
additional VA examination.  The Board concludes that the duty 
to assist has been satisfied, as well as the duty to notify 
the veteran of information or evidence needed to substantiate 
these claims.  

The veteran also seeks to reopen a claim of entitlement to 
service connection for a  low back disability.  The veteran 
submitted his request to reopen this claim in June 1999.  The 
Board initially finds that the veteran has been fully advised 
of the evidentiary requirements to reopen a claim of service 
connection.  Specifically, the Board notes that the veteran 
has been provided this information by the RO in letters, as 
well as the statement of the case (SOC) issued in May 2001, 
and supplemental statement of the case (SSOC) issued in 
August 2001.  He was also advised of the evidence needed to 
reopen this claim at the personal hearing conducted in June 
2001.  

Regardless of the changes instituted by the VCAA, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  See 38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  The provisions of the VCAA do not require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 38 
U.S.C.A. § 5108.  See id.  However, VA does have a 
responsibility to attempt to obtain any relevant, available 
evidence identified by the claimant as potentially new and 
material evidence in the case of a claim to reopen.  In the 
instant case, the Board finds that no such potential new and 
material evidence has been identified.  Thus, no further 
development is warranted prior to determining whether the 
claim should be reopened.  

Therefore, the Board will now proceed to address the issue of 
whether the veteran has presented new and material evidence 
to warrant reopening his previously denied claim, as well as 
the veteran's claims for increased ratings.


II. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2001); see also 38 C.F.R. §§ 20.302, 20.1103 (2001).  An 
exception to this rule is articulated in 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  

"New and material evidence" is defined by VA regulation.  
See 38 C.F.R. § 3.156(a) (2001).  It is further noted that 
the regulatory definition of "new and material evidence" 
was recently amended.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.156(a)).  
However, this regulatory change affects only claims filed on 
or after August 29, 2001.  As previously indicated above, the 
veteran submitted his claim in June 1999.  Thus, the 
applicable definition for the current appeal is that 
contained in 38 C.F.R § 3.156(a) which was in effect prior to 
August 29, 2001.

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a low 
back disorder.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 138, 1383-84 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for a low back disorder in 
an August 1994 rating decision, on the basis that there was 
no medical evidence of a current low back disability related 
to his prior service.  That same month, the veteran received 
written notification of this action and was advised of his 
appellate rights.  The veteran submitted a notice of 
disagreement (NOD) in September 1994.  The RO issued a SOC in 
May 1995; however, the veteran failed to submit a substantive 
appeal within one year of the notification.

Since the veteran did not perfect an appeal of the August 
1994 RO decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

As noted above, an exception to this rule is articulated in 
38 U.S.C.A. § 5108, which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and involves a three-
step analysis.  

The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

In the event that it is determined that new and material 
evidence has been submitted, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
However, this step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  

The evidence of record at the time the RO considered this 
issue in August 1994 included the veteran's service medical 
records; and a report of VA compensation examination 
conducted in August 1994.  

Evidence submitted since the August 1994 decision includes a 
report of VA examination conducted in July 1999, and lay 
statements and testimony presented at a personal hearing 
conducted in June 2001.  The additional lay evidence 
indicates that the veteran has complained of back pain and 
stiffness for many years.  The VA general medical examination 
conducted in June 2001 indicated normal physical findings and 
normal x-ray of the lumbar spine; however, the examiner did 
note a history of injury in service, subjective complaints of 
back pain, and rendered a diagnosis of residuals of back 
injury.  Thus, the  Board finds that this evidence is "new" 
as it was not previously of record when the RO considered 
this issue in August 1994.  In addition, this evidence is 
probative of the central issue in this case as to whether 
there is a current low back disability related to the 
veteran's service.  The Board further finds that this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that new and material evidence has been 
submitted since the August 1994 rating decision; thus, the 
claim for service connection for a low back disorder must be 
reopened. 

Having reopened the veteran's claim, the next question is 
whether the Board can conduct a de novo review at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1994).  As will be discussed below, the Board finds that a 
remand is appropriate in this case to satisfy the VA's duty 
to assist as defined in the VCAA and the recently promulgated 
implementing VA regulations.  

III.  Entitlement to increased ratings for bilateral knee 
disorders, with separate ratings for arthritis of each knee

The veteran claims that his service-connected knee 
disabilities are more severe than currently evaluated.  In 
this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  Moreover, when evaluating 
a given disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  In an increased rating claim, the current 
clinical findings are of paramount importance.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, where an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation for that disability 
is disputed, such as is the case with the veteran's service-
connected arthritis of each knee, separate evaluations can be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson, 12 Vet. App. 119, 126 (1999).  Finally, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to an absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2001).

The VA General Counsel has issued two opinions pertinent to 
claims of entitlement to higher evaluations for knee 
disabilities.  These opinions reflect that a veteran who has 
x-ray evidence of arthritis and instability of the knee may 
be evaluated separately under Diagnostic Codes 5003 and 5257 
provided additional disability is shown.  VAOPGCPREC 23-97 
(July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) (9-
98).  Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under DC 5003 and 38 
C.F.R. § 4.59, when a veteran technically has full range of 
motion that is inhibited by pain.  9-98 at paragraphs 4, 6;  
see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

The veteran's knee disabilities were originally rated as 
noncompensable under Diagnostic Code (DC) 5257.  By rating 
decision dated August 2001, the RO assigned separate 
evaluations under DC 5257 and DC 5010 for each knee.  

The RO  assigned a 10 percent evaluation for arthritis of 
each knee under the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010 (2000).  DC 5010 provides that 
arthritis that is due to trauma and substantiated by x-rays 
shall be rated as degenerative arthritis under DC 5003.  DC 
5003 provides that degenerative arthritis established by x-
ray findings shall be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DCs, an evaluation of 10 percent is for 
application for each such major or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.  The appropriate DCs in this case are 5260 and 
5261.  These codes provide that a noncompensable evaluation 
is warranted for flexion of the leg limited to 60 degrees and 
extension of leg limited to 5 degrees.  A 10 percent 
evaluation is warranted for flexion of the leg limited to 45 
degrees and extension of the leg limited to 10 degrees.  38 
C.F.R. § 4.71a, DCs 5260, 5261 (2001).

The RO assigned a 20 percent rating for the right knee and a 
10 percent rating for the left knee under the provisions of 
38 C.F.R. § 4.71a, DC 5257 (2001).  Under the rating criteria 
of DC 5257, a 10 percent evaluation is warranted for slight 
recurrent subluxation or lateral instability of the knee and 
a 20 percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
evaluation requires severe recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, DC 5257 (2001).

In this case, for the reasons stated below, the Board 
believes that the veteran's service-connected right knee 
disability picture more nearly approximates the 10 percent 
evaluation currently assigned under DC 5010 for arthritis, 
and the 20 percent evaluation currently assigned under DC 
5257 for instability; and his service-connected left knee 
disability picture more nearly approximates the 10 percent 
evaluation currently assigned under DC 5010 for arthritis, 
and the 10 percent evaluation assigned under DC 5257.

During this appeal period, the veteran had his knees examined 
by the VA in July 1999 and September 2000.  During the 
examination conducted in July 1999, the veteran reported 
periodic pain in both knees.  Physical examination of the 
knees revealed no deformity or effusion.  The examiner 
further noted there was no ligament instability or laxity of 
either knee.  On flexion of the right knee, he could flex to 
80 degrees, with pain beginning at 70 degrees.  On flexion of 
the left knee, he could flex to 90 degrees, with pain 
beginning at 70 degrees.  The diagnosis was chondromalacia of 
both knees.

Private medical records submitted from W. F. Hefley, Jr., M. 
D., dated from July to September 1999, indicate that the 
veteran was first seen in July 1999 for bilateral knee pain, 
worse on right, and occasional locking episodes in the knees.  
At that time, physical findings included 2 degrees varus 
bilaterally, range of motion from 0 to 130 degrees, and 
minimal patellofemoral crepitation bilaterally.  The ligament 
exam was stable.  There was some point tenderness along the 
medial joint line bilaterally.  X-rays revealed mild 
degenerative changes in each knee apparently in the medial 
and patellofemoral compartments.  The diagnostic impression 
was bilateral knee torn medial meniscus with probable mild 
varus patellofemoral degenerative changes.  

Notes from Dr. Hefley, dated in August 1999, indicate that a 
right knee arthroscopy was performed.  There was no evidence 
of medial meniscus tear.  The post-operative diagnosis was 
right knee grade III medial compartment degenerative (DJD), 
grade II patellofemoral DJD, pathological medial plica.  In 
September 1999, the right knee was noted to be feeling much 
better.  On examination he had small effusion and range of 
motion was from 0 to 130 degrees.  He was discharged to 
continue with home exercises and to return on an "as 
needed" basis.

In September 2000, during a VA medical examination of the 
knees, the veteran reported bilateral knee pain and 
stiffness.  He also experienced a sense of collapse in the 
right knee.  He ranked the pain in his right knee as "over 
10" using 10 as the maximum, and the pain in his left knee 
at "8".  The examiner noted active extension to -5 degrees 
on the right and to 0 degrees on the left, and active flexion 
to 110 degrees on the right and to 130 degrees on the left.  
There was marked retropatellar grating during active motion.  
Tortional testing did not produce impingement but did create 
discomfort.  X-rays showed DJD.  The examiner further noted 
that the veteran's knees would not tolerate  prolonged 
weightbearing, running or squatting; nor any sudden twisting 
movements.  The diagnoses were:  1) patellofemoral DJD, grade 
II, right knee; 2) grade III medial compartmental DJD, right 
knee; 3) patellofemoral DJD, left knee; and 4) degenerative 
spurring and narrowing of joint space due to DJD, left knee.

As previously indicated, arthritis of the knee shall be rated 
on the basis of limitation of motion under DCs 5260 and 5261, 
and if the limitation of motion of the knee is noncompensable 
under these codes, an evaluation of 10 percent is for 
application.  In this case, the limitation of motion shown by 
the veteran during the VA examinations noted above is 
noncompensable.  He never had extension limited to 10 degrees 
or flexion limited to 45 degrees.  Accordingly, the veteran's 
right and left knee disability pictures more nearly 
approximate the 10 percent evaluations currently assigned 
under DC 5010.

The question remains as to whether the veteran is entitled to 
higher evaluations for instability of the right and left knee 
under DC 5257.  During the VA examinations conducted in 1999 
and 2000, no VA examiner noted instability.  However, the 
veteran has testified during his personal hearing conducted 
in June 2001, that if he steps down "wrong", the knee will 
go out.  He further described aching and swelling in both 
knees with the right knee "popping" and making a crunching 
sound.  He further testified that he did not use any brace or 
ambulative device.  

Under DC 5257, the RO has assigned a 20 percent evaluation 
for the right knee and a 10 percent evaluation for the left 
knee.  As there is no medical evidence of record establishing 
that the veteran's left knee instability is more than slight, 
the Board finds that the preponderance of the evidence is 
against a higher rating than the currently assigned 10 
percent evaluation for the left knee under DC 5257.  
Likewise, because there is no medical evidence of record 
showing that the veteran's right knee instability is more 
than moderate, the Board finds that the preponderance of the 
evidence is against a higher rating than the currently 
assigned 20 percent evaluation for the right knee under DC 
5257.  

In summary, the veteran has arthritis of both knees with 
limitation of motion, pain on use, tenderness to palpation, 
crepitus, and effusion.  His knee disabilities have not been 
shown to necessitate the use of a brace or any ambulative 
device, or to cause more than slight recurrent subluxation or 
lateral instability on the left and moderate recurrent 
subluxation or lateral instability on the right.  In light of 
these findings, the Board concludes that the preponderance of 
the evidence is against initial evaluations in excess of 10 
percent for DJD of the right and left knee, and evaluations 
in excess of 20 percent for the right knee and 10 percent for 
the left knee for instability.  


IV  Entitlement to higher initial rating for residuals of 
excision of ganglion cyst of right wrist

The veteran claims that disability associated with his right 
wrist is more severe than currently evaluated.  The 
provisions of 38 U.S.C.A. § 1155 are incorporated herein by 
reference, as are the tenets of Schafrath, 1 Vet. App. at 
592, and Francisco, 7 Vet App. at 58.  Also incorporated 
herein by reference are the provisions of 38 C.F.R. § 4.7.  
In addition, the Board notes that staged ratings are 
applicable to this claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's right wrist disability is rated as 20 percent 
disabling under the criteria of DC 8514, incomplete paralysis 
of the radial nerve.  Under that provision, mild incomplete 
paralysis of the radial nerve of the major extremity warrants 
a 20 percent evaluation; moderate incomplete paralysis 
warrants a 30 percent evaluation; and severe incomplete 
paralysis warrants a 50 percent evaluation.  See 38 C.F.R. 
§ 4.124a, DC 8514 (2001).

Diagnostic code 8516 is also applicable to the veteran's 
disability.  Under the provisions of DC 8516, mild incomplete 
paralysis of the ulnar nerve of the major extremity would 
warrant a 10 percent evaluation, moderate incomplete 
paralysis warrants a 30 percent evaluation, and severe 
incomplete paralysis warrants a 40 percent evaluation.  See 
38 C.F.R. § 4.124a, DC 8516 (2001).

However, it is noted in 38 C.F.R. § 4.124a, that combined 
nerve injuries should be rated by reference to the major 
involvement, or if sufficient in extent, consider radicular 
group ratings.  It is further noted at the beginning of the 
rating schedule for peripheral nerves that the term 
"incomplete paralysis" in peripheral nerve injuries indicates 
a degree of lost or impaired function substantially less than 
the type of disability picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  The notes specify that 
when the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.

In addition, the Board notes that in general, the evaluation 
of the same "disability" or the same "manifestations" 
under various diagnoses is not allowed.  38 C.F.R. § 4.14 
(2001).  A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity".  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, a 
veteran may have separate and distinct manifestations 
attributable to the same injury, which should be compensated 
under different diagnostic codes.  Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

In this case, the medical evidence shows that the veteran had 
a history of a large dorsal ganglion cyst on his dominant 
right wrist.  Private medical records from M. L. Hixson, 
M.D., dated in November 1998, indicate that this ganglion 
cyst was so large that it was interfering with the veteran's 
right wrist motion; however, x-ray of the wrist was normal 
and there was no significant damage to the scapholunate 
ligament.  The ganglion cyst was subsequently surgically 
excised in November 1998, without complication.  

The veteran testified during his personal hearings conducted 
in June 1999 and 2001 that since the excision of the ganglion 
cyst, he continued to experience residuals of pain and 
limitation of motion in the right wrist as well as numbness 
and loss of grip strength in the right hand.  

On VA neurological examination conducted in August 1999, the 
veteran reported pain, numbness and tingling over the dorsum 
of his right hand since the excision.  The medical examiner 
noted that strength and muscle tone of all major muscle 
groups in both upper extremities was normal.  There was no 
atrophy or fasciculations.  However, there was some decreased 
pinprick sensation over the dorsum of the right hand in the 
distribution of the dorsal cutaneous branch of the ulnar 
nerve and the cutaneous sensory branch of the radial nerve.  
Otherwise, pain and touch sensation were intact.  The 
diagnostic impression was partial neuropathy of the dorsal 
cutaneous branch of the right ulnar nerve and the cutaneous 
sensory branch of the right radial nerve, resulting in 
sensory deficit and pain over the dorsum of the right hand.  
It was also noted that these were purely sensory nerves and 
there was no motor deficit.

In this case, the veteran's subjective complaints concerning 
the right wrist disability include essentially pain, 
limitation of motion, some numbness and loss of grip 
strength.  Objectively, on VA examination, the veteran had 
full range of motion with no motor deficit.  There is no 
evidence anywhere in the record showing deformity of the hand 
or atrophy of the associated musculature.  The only objective 
symptomatology was purely sensory and no more than a mild 
deficit.  Thus, the Board finds that the disability picture 
presented by the incomplete paralysis of the ulnar and radial 
nerves more nearly approximates the criteria for mild 
incomplete paralysis than moderate incomplete paralysis.  
Furthermore, in light of the Code instructions to rate 
combined nerve injuries as one, as well as the prohibition 
against pyramiding, the Board finds that the veteran's 
disability is appropriately evaluated under DC 8514, which 
provides for a 20 percent rating for mild incomplete 
paralysis.  Compare 38 C.F.R. § 4.124a, DC's 8514 and 8516; 
see also 38 C.F.R. § 4.7.


V.  Entitlement to increased rating for migraine headache 
disorder

The veteran claims that disability associated with migraine 
headaches is more severe than currently evaluated.  The 
provisions of 38 U.S.C.A. § 1155 are incorporated herein by 
reference, as are the tenets of Schafrath, 1 Vet. App. at 
592, and Francisco, 7 Vet App. at 58.  Also incorporated 
herein by reference are the provisions of 38 C.F.R. § 4.7.  

The veteran's migraine headache condition is currently rated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.124a, DC 8100.  Therein, characteristic prostrating 
attacks averaging one in 2 months over the last several 
months shall be evaluated as 10 percent disabling.  
Characteristic prostrating attacks occurring on an average of 
once a month over the last several months shall be evaluated 
as 30 percent disabling, and very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability shall be evaluated as 50 percent 
disabling.  The appellant's disability must be evaluated 
within the foregoing context.

Service medical records indicate that the veteran was treated 
and diagnosed with migraine headaches during service.  By 
rating decision dated August 1994, the veteran was awarded 
service connection for migraine headaches and assigned a 10 
percent disability rating.  The evidence of record indicates 
that these headaches have continued to the present time.  
During the VA medical examination conducted in September 
2000, the veteran described headache pain that begins 
occipitally and then becomes generalized.  The pain is 
pulsating and throbbing and is accompanied by some nausea, 
vomiting, photophobia, and phonophobia.  The veteran takes 
Maxol for relief.  These headaches are usually of 10-30 
minutes duration, are prostrating, and occur approximately 
once a week.  The examiner observed that the veteran is 
alert, oriented, and attentive.  Cranial nerves are intact 
and normal, with no evidence of papilledema or field cut to 
confrontation.  Sensory examination for primary modalities 
was normal, as was the cerebellar function.  The examiner 
indicated that it was his impression that the veteran suffers 
from migraine headaches as described above.  Parenthetically, 
during the appellate process, the veteran stated that he 
suffers headaches at least once a month; and these headaches 
are up to 30 minutes in duration and prostrating in severity.  

The foregoing indicates that the veteran suffers from 
migraine headaches occurring at least once a month.  Although 
the veteran has indicated that these are "prostrating" he 
has also stated that each episode only lasts from 10 to 30 
minutes, and if one occurs at work he just finds a dark quiet 
room to stay in until he feels better.  Furthermore, although 
he has stated that he misses approximately one day of work a 
month, he has also stated that some of these days are due to 
his non-serviceconnected back disorder.  Thus, the Board 
concludes that the evidence shows the veteran's headaches are 
only temporarily prostrating in nature; there is no 
indication that these are completely prostrating, or 
prolonged enough in nature to result in severe economic 
inadaptability.  As such, a 30 percent disability evaluation 
is warranted.  However, absent additional symptomatology, 
this disability is not severe enough in nature to warrant a 
higher rating.

VI.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for any of the veteran's service-connected 
disabilities on appeal (knee disorders, arthritis of each 
knee, residuals of excision of ganglion cyst of right wrist, 
and migraine headaches) may be granted if it is demonstrated 
that one of these disabilities presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2001).  There is no indication that any of the 
foregoing disabilities has required frequent hospitalizations 
since the veteran's discharge from military service.  Nor is 
there any indication that any of these disabilities has 
significantly impacted on his employment.  The Board notes 
that the veteran has testified that he misses approximately 
one day a month from work due to either his service-connected 
migraine headaches or his nonservice-connected low back 
disorder.

Absent evidence of either marked interference with employment 
or frequent periods of hospitalization for any of the 
disabilities at issue, there is no basis to conclude that 
they are more serious than that contemplated by the 
aforementioned schedular provisions.  Thus, the failure of 
the RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disorder is reopened and, to this extent only, the appeal is 
granted.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

An evaluation in excess of 20 percent for instability of the 
right knee is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

An evaluation in excess of 10 percent for instability of the 
left knee is denied.

An initial evaluation in excess of 20 percent for residuals 
of ganglion cyst of the right wrist is denied.

An increased rating of 30 percent for migraine headaches is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

As noted above, VA has a duty to assist the veteran in the 
development of facts pertinent to his claims, and recent 
statutory revisions ensure that this duty applies to all new 
claims for compensation.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  This duty includes securing medical 
records to which a reference has been made, as well as 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).  
The Board finds that VA must fulfill this duty with respect 
to the veteran's claim of entitlement to service connection 
for a low back disorder.  Specifically, the Board notes that 
the veteran has submitted lay evidence of continuity of 
symptomatology since service.  Thus, the veteran should be 
afforded an orthopedic examination to determine the nature of 
the veteran's current disability and provide a medical 
opinion as to whether it is at least as likely as not that 
the veteran's current disability is etiologically related to 
his period of active service.

In light of the above, this case is again REMANDED to the RO 
for the following actions:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional treatment records pertinent to 
his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record, to include VA 
treatment records, and associate them 
with the claims file.

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination, to determine the nature and 
extent of any current low back pathology.  
The examiner should review the claims 
folder and a copy of this REMAND prior to 
examination and is requested to indicate 
such review in the written examination 
report.  A complete clinical history 
should be obtained, all necessary tests 
and studies should be accomplished and 
all clinical manifestations should be 
reported in detail.  

The examiner is requested to provide a 
medical opinion regarding whether it is 
at least as likely as not that any low 
back disorder found on examination had 
its onset in service or is otherwise 
related to service or to service-
connected disability.

3.  After completion of the foregoing, 
the RO must review the claims file and 
ensure that all of the development 
requested herein has been conducted and 
completed in full and in addition, that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 
5100-5103A, 5106-7 (West Supp. 2001), and 
implementing VA regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented at once.

4.  Thereafter, the RO should review the 
expanded record and adjudicate the claim 
of entitlement to service connection for 
a low back disorder.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for 
appellate review.

By this REMAND, the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals





 


